Title: From George Washington to Robert Morris, 16 September 1782
From: Washington, George
To: Morris, Robert


                  
                     
                     Head Quarters Dear Sir
                     16th Sept. 1782
                  
                  Partly for want of answers to my letters to you of the 2d and 4th instants, requesting money for the use of our Commissioners and the accounts for the maintainance of Prisoners, and partly for want of answers to some matters proposed by me to Congress, I have been under the necessity of deferring the meeting, which was appointed on the 18th, to the 26th of this month.
                  It will be extremely disagreeable to me to be obliged again to defer the proposed meeting—I therefore most earnestly request, that so much of the business as depends upon you, may be forwarded to me between this and the 26th as much before as possible.
                  I take the Liberty to inclose to you a Copy of the Contractors Instructions to their Issuers in Westpoint—and to quere, whether they are authorized by you, to take all their Recipts for their Issues, as delivered under the Contract for the moving Army?  I have the Honor to be &.
                  
                     G.W.
                  
               